Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2022

                                     No. 04-21-00501-CR

                                     Rudy CORONADO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 19-12-13471-CR
                      The Honorable Daniel J. Kindred, Judge Presiding


                                        ORDER

        Appellee’s brief was originally due January 28, 2022. The appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to February 28, 2022.
On March 2, 2022, the appellee filed a motion requesting an additional extension of time to file
the brief until March 28, 2022, for a total extension of sixty days. After consideration, we
GRANT the motion and ORDER appellee to file his brief by March 28, 2022. Appellee is
advised that if the brief is not filed, the case may be set at issue without an appellee’s brief.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court